DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “polygonal lower base area has fewer corners than the polygonal upper base area” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 22:  It is unclear how a lower base area can have fewer corners than an upper base area when an upper base area can be circular.  As best understood a circular base area has no corners, therefore how can there be less than zero corners?

Regarding claim 23:  It is unclear how the lower base can be a round polygon.  Claim 22 from which it depends indicates the base is a polygon and then this limitation appears to broaden it or contradict it by saying it can be a round shape.  Circles cannot be polygons.

Claim 26 recites the limitation "the connection faces" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 29 recites the limitation "the upper tower portion" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 29:  It is unclear which height is required since there are 3 options given as percentages of the diameter.  Additionally, the tower portion has not been positively recited, therefore how can something be defined in relation to it?

Claim 30 recites the limitation "the upper tower portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 30:  It is unclear which height is required since there are 3 options given as percentages of the diameter.  Additionally, the tower portion has not been positively recited, therefore how can something be defined in relation to it?  Additionally, how can something be 0% of the diameter in height and exist?

Regarding claim 32:  It is unclear what it means to be “preferably frictionally”.  It is unclear if the device is frictionally connected since the term “preferably” makes the claim indefinitely because it isn’t clear if the following term is required.

Claim 41 recites the limitation "the insert" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 41:  It is unclear what an insert is or where it is placed to be connected to the lower tower section.

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22, 23, 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bagepalli et al. (US Patent No 8,544,214) (“Bagepalli”).

Referring to claim 22:  Bagepalli teaches a transition piece to connect an upper tubular tower portion with connection profiles, wherein the transition piece comprises an upper connection element (item 130) to connect the transition piece to the upper tower portion and a hollow structure which tapers towards the bottom, comprising a polygonal lower base area (perimeter defined by 118 and 144 at the base) and a circular upper base area or a polygonal upper base area, wherein the polygonal lower base area has fewer corners than the polygonal upper base area (figure 5).

Referring to claim 23:  Bagepalli teaches all the limitations of claim 22 as noted above.  Additionally, Bagepalli teaches the lower base area is configured to be triangular, round, or polygonal, wherein the number of corners preferably corresponds to the number of connection profiles (figure 6 shows polygonal with 2 corners per connection profile).

Referring to claim 31:  Bagepalli teaches all the limitations of claim 22 as noted above.  Additionally, Bagepalli teaches the transition piece is formed, at least in part, as a supporting structure in the form of a shell (figure 5).

Claim(s) 32 and 42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Larsen et al. (US Patent No 9,249,784) (“Larsen”).

Referring to claim 32:  Larsen teaches a connection profile (item 32) to connect a transition piece with a lower tower portion wherein the connection profile comprises an upper flange (item 80)corresponding to the connection faces of a transition piece in such a manner that the connection profile may be flange-mounted to the transition piece, and a lower connection element to connect, preferably frictionally, a connection profile with a support member of a lower tower portion (figure 9 at the bottom).

Referring to claim 42:  Larsen teaches all the limitations of claim 32 as noted above.  Additionally, Larsen teaches at least one wall of the connection profile comprises a side panel with a recess, including with an elongate recess (figure 9).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagepalli.

Referring to claim 26:  Bagepalli teaches all the limitations of claim 22 as noted above.  Bagepalli does not specifically teach the connection faces are, at least within a vertical projection of the connection profile longitudinal axis, arranged entirely below the connection element.  However, it would have been obvious to one of ordinary skill in the art to create the device taught by Bagepalli with the specific connection faces in order to fit within a specific footprint.

Allowable Subject Matter
Claims 24, 25, 27-30, 33-40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859.  The examiner can normally be reached on M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635